 

Exhibit 10.1
 
[spectraneticslogorgb.jpg]
 
 
INDEPENDENT CONTRACTOR SERVICES AGREEMENT
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and intending to be legally bound, the parties enter into
this agreement (the “Agreement”) as of the 31st day of January, 2011 by and
between The Spectranetics Corporation, a Delaware corporation, having a place of
business at 9965 Federal Dr., Colorado Springs, Colorado 80921, and its
successors or assignees (hereinafter “Client”) and Emile J. Geisenheimer, an
individual (hereinafter “Contractor”)
 
1.ENGAGEMENT OF SERVICES. During the Term (as defined below), at the request of
the Board of Directors of Client (the “Board”), Contractor shall provide
consulting services to Client during the search for a new Chief Executive
Officer of Client and the transition of such new Chief Executive Officer into
such position, to the extent that such transition occurs during the Term (the
“Services”). Subject to the terms of this Agreement, Contractor will, to the
best of its ability, render the Services during the Term. Contractor agrees to
exercise the highest degree of professionalism, and to utilize its expertise and
creative talents in performing the Services. In performing the Services,
Contractor agrees to provide its own equipment, tools and other materials at its
own expense. Contractor shall perform the Services in a timely and professional
manner consistent with industry standards, and at a location, place and time
which the Contractor deems appropriate. Contractor may not subcontract or
otherwise delegate its obligations under this Agreement without Client's prior
written consent. The parties hereby acknowledge and agree that Client does not
commit to retain Contractor's services for any minimum number of hours or days.
 
2.TERM. The Agreement shall be for a term (the “Term”) commencing upon the
effectiveness of Contractor's resignation from the Board on January 31, 2011 and
ending on June 30, 2011 (the “Expiration Date”).
 
3.COMPENSATION. (i)  To the extent not previously paid, not later than 30 days
following the date hereof, Client shall pay Contractor a fee equal to $2,500 for
his services as a member of the Board for the period from January 1, 2011
through January 31, 2011 and fee equal to $6,500 for the Services during the
period from February 1, 2011 through March 31, 2011, and (ii) for Services
performed during the period from April 1, 2011 through June 30, 2011, Client
shall pay Contractor a fee of $9,000 within 15 days after April 1, 2011.
Contractor shall be responsible for all expenses incurred in performing services
under this Agreement, provided, however, that Contractor shall not be obligated
to incur expenses unless expressly requested to do so in writing by the Client,
in which case, Client shall reimburse Contractor for such reasonably incurred
expenses.
 
4.INDEPENDENT CONTRACTOR RELATIONSHIP. Contractor's relationship with Client
will be that of an independent contractor and nothing in this Agreement shall be
construed to create a partnership, joint venture, or employer-employee
relationship. Contractor is not the

1

--------------------------------------------------------------------------------

 

agent of Client and is not authorized to make any representation, contract, or
commitment on behalf of Client. Contractor will not be entitled to any of the
benefits which Client may make available to its employees, such as group
insurance, profit-sharing or retirement benefits. Contractor will be solely
responsible for all tax returns and payments required to be filed with or made
to any federal, state or local tax authority with respect to Contractor's
performance of services and receipt of fees under this Agreement. Client will
regularly report amounts paid to Contractor by filing Form 1099-MISC with the
Internal Revenue Service as required by law. Because Contractor is an
independent contractor, Client will not withhold or make payments for social
security; make unemployment insurance or disability insurance contributions; or
obtain worker's compensation on Contractor's behalf. Contractor agrees to accept
exclusive liability for complying with all applicable state and federal laws
governing self-employed individuals, including obligations such as payment of
taxes, social security, disability and other contributions based on fees paid to
Contractor under this Agreement. Contractor hereby agrees to indemnify and
defend Client against any and all such taxes or contributions, including
penalties and interest.
 
5.ASSIGNMENT. Client may assign its interest in this Agreement to any entity
directly or indirectly controlled by Client or to any successor by merger or
sale of substantially all of its assets. The provisions of this Agreement shall
inure to the benefit of the permitted assigns and successors in interest of
Client. Contractor may not assign or transfer this Agreement, it being deemed
personal to him only.
 
6.TERMINATION.
 
6.1 This Agreement shall terminate on the Expiration Date.
 
7.GENERAL PROVISIONS.
 
7.1Governing Law. This Agreement will be governed and construed in accordance
with the laws of the State of Colorado. Contractor hereby expressly consents to
the personal jurisdiction of the state and federal courts located in El Paso
County, Colorado for any lawsuit filed there related to this Agreement.
 
7.2Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If, moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.
 
7.3Survival. The following provision shall survive termination of this
Agreement: Section 5.
 
7.4Waiver. No waiver by Client of any breach of this Agreement shall be a waiver
of any preceding or succeeding breach. No waiver by Client of any right under
this Agreement

2

--------------------------------------------------------------------------------

 

shall be construed as a waiver of any other right. Client shall not be required
to give notice to enforce strict adherence to all terms of this Agreement.
 
7.5Amendments. This agreement may be modified or amended only by a written
instrument signed by the party sought to be bound.
 
7.6Entire Agreement. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us with respect thereto. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged. The terms of this Agreement will govern all Services
undertaken by Contractor for Client.
 
IN WITNESS WHEREOF, the parties have caused this Independent Contractor Services
Agreement to be executed by their duly authorized representative.
THE SPECTRANETICS CORPORATION
 
By: /s/ Roger Wertheimer                    
Roger Wertheimer
Vice President
 
 
/s/ Emile J. Geisenheimer                
Emile J. Geisenheimer
 
 
 

3